                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

  ANTYWAN SAVELY,                                 )
                                                  )
               Plaintiff,                         )
                                                  )
  v.                                              )     No. 4:19-CV-007-CEA-CHS
                                                  )
  BEDFORD COUNTY,                                 )
                                                  )
               Defendant.                         )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, Defendant Bedford

 County’s Motion for Summary Judgment [Doc. 41] is GRANTED and this prisoner’s pro se

 complaint for violation of 42 U.S.C. § 1983 is DISMISSED WITHOUT PREJUDICE. Because

 the Court CERTIFIED in the memorandum opinion that any appeal from this dismissal would

 not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to appeal

 in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        SO ORDERED.



                                                      /s/ Charles E. Atchley Jr.
                                                      CHARLES E. ATCHLEY JR.
                                                      UNITED STATES DISTRICT JUDGE




   ENTERED AS A JUDGMENT

   /s/ JOHN L. MEDEARIS
        CLERK OF COURT



Case 4:19-cv-00007-CEA-CHS Document 47 Filed 05/06/21 Page 1 of 1 PageID #: 265
